Case 8:18-cv-01508-CJC-JDE Document 25-2 Filed 10/17/18 Page 1 of 4 Page ID #:147



     1 Mathew K. Higbee, Esq., SBN 241380
       Saba A. Basria, Esq., SBN 307594
     2
       HIGBEE & ASSOCIATES
     3 1504 Brookhollow Dr., Suite 112
       Santa Ana, CA 92705
     4 (714) 617-8350
     5 (714) 597-6559 facsimile
       Email: mhigbee@higbeeassociates.com
     6 Email: sbasria@higbeeassociates.com
     7
       Attorney for Plaintiff,
     8 RM MEDIA LTD.
     9
    10                    UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
    11
    12   RM MEDIA LTD.,                       Case No. 8:18-cv-01508-CJC-JDE
    13
                             Plaintiff,
    14                                        DECLARATION OF MATHEW K.
                                              HIGBEE IN SUPPORT OF
    15   v.                                   REQUEST FOR ENTRY OF
                                              DEFAULT
    16   ERIC TRAN; SERGIO SAVIC d/b/a
    17   YOUR PERSONAL WORKFORCE;
         UNIVERSAL COMMERCIAL                 Filed and Served Concurrently:
    18   CAPITAL; and DOES 1 through 10
                                                 1. Request For Entry of Default
    19   inclusive.
                            Defendant.           2. [Proposed] Entry of Default
    20
    21
    22
    23
    24
    25
    26
    27
    28
	


                                             1
Case 8:18-cv-01508-CJC-JDE Document 25-2 Filed 10/17/18 Page 2 of 4 Page ID #:148



     1                     DECLARATION OF MATHEW K. HIGBEE
     2
               I, Mathew K. Higbee, declare as follows:
     3
     4         1.     I am an attorney at law, duly admitted to practice before the Courts of
     5   the State of California and the United States District Court for the Central District
     6
         of California. I am the attorney for Plaintiff RM Media Ltd. in the above captioned
     7
     8   action.

     9         2.     I make this Declaration in support of Plaintiff’s request that the Clerk
    10
         enter default against Defendant Eric Tran (“Defendant”).           I have personal
    11
    12   knowledge of the following facts, and, if called as a witness, I could and would

    13   testify as follows:
    14
               3.     Defendant Eric Tran resides at 14572 Monroe Street, Midway City,
    15
         CA 92655. On or about September 10, 2018, Defendant Eric Tran was served with
    16
    17   the Summons and Complaint at his residence. On or about October 5, 2018, the
    18
         Court provided notice that the Clerk could not enter default because the Proof of
    19
         Service did not indicate whether service was made by the Federal or State
    20
    21   requirements. (Doc. No. 23.) Although not listed on the proof of service, on
    22   information and belief, Defendant was served pursuant to CCP 415.20(a) or
    23
         415.20(b) or FRCP 4(e)(2)(B) or FRCP 4(h)(1)(B). On or about October 12, 2018,
    24
    25   Plaintiff’s counsel’s office contacted the process server to provide notice of the

    26   deficiency. On or about October 15, 2018, the process server responded stating that
    27
         the form used to serve Defendant is the standard form used for Federal Services.
    28
	


                                                   2
Case 8:18-cv-01508-CJC-JDE Document 25-2 Filed 10/17/18 Page 3 of 4 Page ID #:149


         Apart from clear error, Plaintiff is unable to distinguish the discrepancy between the
     1
     2   Proof of Service for Defendant Universal Commercial Capital (Doc. No. 19) and
     3   Defendant Eric Tran (Doc. No. 17) since the same process server was used to serve
     4
         both Defendants. Attached hereto as Exhibit A is a true and correct copy of the
     5
     6   Proof of Service for Defendant Eric Tran (Doc. No. 17) that was filed with the court

     7   on September 13, 2018 and the e-mail exchanged between the process server and
     8
         Plaintiff’s counsel’s office.
     9
    10         4.     As of the date of this Declaration no answer has been filed with the

    11   Court on behalf of Defendant, Defendant has made no formal appearance, nor has
    12
         Defendant otherwise defended herein.
    13
    14         5.     I am informed and believe that Defendant is not an infant, nor

    15   incompetent and that the Service Members Civil Relief Act of 2003 (50 U.S.C.
    16
         App. § 501 et seq.) does not apply. Therefore, Plaintiff requests entry of default
    17
         against the Defendant Eric Tran.
    18
    19         I declare under penalty of perjury that the foregoing is true and correct under
    20   the laws of the United States of America.
    21
               Executed this October 17, 2018, at Santa Ana, California,
    22
    23                                                   /s/ Mathew K. Higbee
                                                         Mathew K. Higbee, Esq.
    24                                                   Counsel for Plaintiff
    25
    26
    27
    28
	


                                                     3
Case 8:18-cv-01508-CJC-JDE Document 25-2 Filed 10/17/18 Page 4 of 4 Page ID #:150



     1                              CERTIFICATE OF SERVICE
     2
         I, the undersigned, say:
     3
     4         I am a citizen of the United States and I am a member of the Bar of this
         Court. I am over the age of 18 and not a party to the within action.
     5
     6         My business address is 1504 Brookhollow Dr., Ste 112, Santa Ana,
         California, 92705.
     7
     8          On October 17, 2018, I caused to be served the foregoing Request for Entry
         of Default, Declaration of Mathew K. Higbee, and Proposed Entry of Default
     9   on all parties in this action by placing a true copy thereof enclosed in a sealed
    10   envelope as follows:

    11   Eric Tran
         14572 Monroe Street
    12   Midway City, CA 92655

    13          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
    14   document(s) with the Clerk of the Court by via the CM/ECF system.
         Participants in this case who are not registered with the CM/ECF system will be
         served by first-class mail or by other means permitted by the Court.
    15
               I certify under penalty of perjury under the laws of the United States that the
    16   foregoing is true and correct. Executed on October 17, 2018, at Santa Ana,
         California.
    17
    18                                                 /s/ Mathew K. Higbee
                                                       Mathew K. Higbee, Esq.
    19                                                 Counsel for Plaintiff
    20
    21
    22
    23
    24
    25
    26
    27
    28
	


                                                   4
